Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments that the prior art of record fail to teach generating a private ledger, the private ledger being limited to the first party of the plurality of parties, the second party of the plurality of parties, and a third party of the plurality of parties designated by the first party of the plurality of parties and the second party of the plurality of parties, other parties of the plurality of parties being without access to the private ledger, in the context of the rest of independent Claims 1 and 15, particularly the newly added amendment of publish a portion of the private ledger to a public ledger in the blockchain database, copies of the public ledger being identically stored by other parties of the plurality parties such that the other parties of the plurality of parties have access to the portion of the private ledger published to the public ledger, are persuasive.  Kwitek, Smith, and Manning were the three closest pieces of prior art, but none of the references expressly teach these features.  As noted on page 13 of the Remarks, none of the references teach that the third party is authorized by or designated by a first party and a second party.  Examiner notes that the closest NPL was noted in the International Search Report provided in Applicant’s IDS document dated December 4, 2020 (Pete Rizzo, “Eris COO: Private and Public Blockchains Need to Coexist,” August 2, 2015, available online at https://www.coindesk.com/eris-coo-private-and-public-blockchains-need-to-co-exist) but not .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAN P MINCARELLI/Primary Examiner, Art Unit 3627